DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 08/02/2022, with respect to the amended claims 10 and 16-17 have been fully considered and are persuasive.  The objection of claims 10-14 and 16-22 has been withdrawn. 
Applicant's arguments, see pages 7-9, filed 08/02/2022, with respect to the amended independent claims 10 and 15-17 have been fully considered but they are not persuasive.
Regarding amended independent claim 10, the applicant argues that “without acquiescing to the Examiner's position, amended independent claim 10 recites, in part, "wherein the processor determines, based on the information, at least one of an allocation resource of the HARQ-ACK, an allocation resource of the first CSI part, and an allocation resource of the second CSI part to multiplex in the uplink shared channel." As described below, Applicant respectfully asserts that Park fails to disclose at least this limitation. The same is true for amended independent claims 15-17, which recite a substantially similar limitation. In the Office Action, the Examiner contends that Park discloses an eNB configuring a coding rate through higher layer signal when a UE transmits a UCI on a PUSCH. See Office Action, page 6. However, Park fails to disclose the above-referenced limitation. Specifically, Park describes configuring coding rate when a UE transmits a UCI, which includes a HARQ-ACK and CSI parts, and beta offset determining a number of resource elements used for transmitting the UCI transmitted on a physical uplink shared channel (PUSCH). See Park, paragraphs [0807] and [1108]. However, Park does not attempt to disclose that the beta offset identifies resource positions, and that resource allocations for multiplexing are determined based on the resource positions. In this regard, Park at most describes that beta offset determines a number of resource elements for transmitting the UCI. Therefore, Park fails to disclose the above-referenced limitation of amended independent claim 10” in pages 8-9.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
Park discloses receiving, by higher layer signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; UE receives, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2]; determining the resource positions based on the information [see para. 864-867, Provisional, pages 85-86; determining the positions of REs based on the payload size (X bits)]; and determining, based on the information, at least one of an allocation resource of the HARQ-ACK, an allocation resource of the first CSI part, and an allocation resource of the second CSI part to multiplex in an uplink shared channel [see para. 863-867, Provisional, pages 85-86; determining, based on the payload size (X bits), the number of REs used for transmitting the UCI (HARQ-ACK, CSI part 1, CSI part 2) on the PUSCH].
In view of the above response, because Park discloses each and every limitation as arranged in amended independent claim 10, amended independent claim 10 is anticipated by Park. Amended independent claims 15-17 recite substantially similar limitations as those of amended independent claim 10, and are anticipated by Park for at least the same reasons. Claims 11-12, 14, and 18-22 are also anticipated by Park, at least, by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12, 14-18, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0199477 A1, Provisional application No. 62/592312, hereinafter “Park”).

Regarding claim 10, Park discloses a terminal [see Fig. 52, Provisional, pages 2, 8; a UE] comprising: 
a receiver [see Fig. 52, Provisional, pages 2, 8; the UE comprising a receiver 20] that receives, by higher layer signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; UE receives, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2];
a processor [see Fig. 52, Provisional, pages 2, 8; the UE comprising a processor 40] that determines the resource positions based on the information [see para. 864-867, Provisional, pages 85-86; determines the positions of REs based on the payload size (X bits)] and, when transmitting the HARQ-ACK, the first CSI part, and the second CSI part using an uplink shared channel, if a resource for the HARQ- ACK overlaps a resource for the second CSI part, controls to puncture the second CSI part [see Provisional, Method #R4 in pages 98-99; when transmitting HARQ-ACK, CSI part 1, and CSI part 2 using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; also see pages 26, 28-29, 30, 86; puncturing CSI when HARQ-ACK resource overlaps CSI resource]; and 
a transmitter [see Fig. 52, Provisional, pages 2, 8; the UE comprising a transmitter 10] that transmits the HARQ-ACK, the first CSI part, and the second CSI part using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; transmits the HARQ-ACK, the CSI part 1, and CSI part 2 using the PUSCH], 
wherein the processor [see Fig. 52, Provisional, pages 2, 8; processor 40] determines, based on the information, at least one of an allocation resource of the HARQ-ACK, an allocation resource of the first CSI part, and an allocation resource of the second CSI part to multiplex in the uplink shared channel [see para. 863-867, Provisional, pages 85-86; determines, based on the payload size (X bits), the number of REs used for transmitting the UCI (HARQ-ACK, CSI part 1, CSI part 2) on the PUSCH].  

Regarding claim 11, Park discloses the terminal according to claim 10, wherein the processor [see Fig. 52; a processor 40] controls to multiplex the first CSI part in a resource other than the resource for the HARQ-ACK [see Provisional, page 99, RE mapping starting position; multiplex the CSI part 1 in a resource (starting at the RE next to the last RE allocated for CSI part 2) other than the resource for the HARQ-ACK (starting at the first RE in the UCI mapping order)].  

Regarding claims 12 and 18, Park discloses the terminal according to claim 10, wherein the HARQ-ACK is no more than 2 bits [see Provisional, page 66, 70, 74-76; HARQ-ACK is less than 2 bits].  

Regarding claims 14 and 21-22, Park discloses the terminal according to claim 10, wherein the processor [see Fig. 52; a processor 40] determines, based on downlink control information indicating transmission of the uplink shared channel, at least one of the allocation resource of the HARQ-ACK, the allocation resource of the first CSI part, and the allocation resource of the second CSI part to multiplex in the uplink shared channel [see Provisional, page 102; when the UE transmits UCI (HARQ-ACK, CSI part 1, CSI part 2) on the PUSCH, the eNB configures, for the UE, a (maximum) coding rate (in each type of UCI) through DCI].  

Regarding claim 15, Park discloses a radio communication method for a terminal [see Provisional pages 2, 8, 98, method #R4; a method of performing UCI transmission on the PUSCH for a UE] comprising: 
receiving, by higher layer signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; UE receives, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2]; 
determining the resource positions based on the information [see para. 864-867, Provisional, pages 85-86; determining the positions of REs based on the payload size (X bits)];
determining, based on the information, at least one of an allocation resource of the HARQ-ACK, an allocation resource of the first CSI part, and an allocation resource of the second CSI part to multiplex in an uplink shared channel [see para. 863-867, Provisional, pages 85-86; determining, based on the payload size (X bits), the number of REs used for transmitting the UCI (HARQ-ACK, CSI part 1, CSI part 2) on the PUSCH];
when transmitting the HARQ-ACK, the first CSI part, and the second CSI part using the uplink shared channel, if a resource for the HARQ-ACK overlaps a resource for the second CSI part, puncturing the second CSI part [see Provisional, Method #R4 in pages 98-99; when transmitting HARQ-ACK, CSI part 1, and CSI part 2 using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; also see pages 26, 30; puncturing CSI when HARQ-ACK resource overlaps CSI resource]; and 
transmitting the HARQ-ACK, the first CSI part, and the second CSI part using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; transmitting the HARQ-ACK, the CSI part 1, and CSI part 2 using the PUSCH].  

Regarding claim 16, Park discloses a base station [see Fig. 52, Provisional, pages 2, 8; a base station] comprising: 
a transmitter [see Fig. 52, Provisional, pages 2, 8; the base station comprising a transmitter 110] that transmits, by higher layer signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; transmits, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2]; and
a receiver [see Fig. 52, Provisional, pages 2, 8; the base station comprising a receiver 120] that receives, from the terminal, the HARQ-ACK, the first CSI part, and the second CSI part transmitted using an uplink shared channel [see Provisional, Method #R4 in pages 98-99; receives the HARQ-ACK, the CSI part 1, and CSI part 2 transmitted using the PUSCH],
wherein the resource positions are determined based on the information [see para. 864-867, Provisional, pages 85-86; the positions of REs are determined based on the payload size (X bits)], and when the HARQ-ACK, the first CSI part, and the second CSI part are transmitted by the terminal using the uplink shared channel, if a resource for the HARQ-ACK overlaps a resource for the second CSI part, the second CSI part is punctured by the terminal [see Provisional, Method #R4 in pages 98-99; when HARQ-ACK, CSI part 1, and CSI part 2 are transmitted using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; see pages 26, 30; puncturing CSI when HARQ-ACK resource overlaps CSI resource], and
wherein the information is used to determine at least one of an allocation resource of the HARQ-ACK, an allocation resource of the first CSI part, and an allocation resource of the second CSI part to multiplex in the uplink shared channel [see para. 863-867, Provisional, pages 85-86; the payload size (X bits) is used to determine the number of REs used for transmitting the UCI (HARQ-ACK, CSI part 1, CSI part 2) on the PUSCH].

Regarding claim 17, Park discloses a system comprising a terminal and a base station [see Fig. 52, Provisional, pages 2, 8; a wireless communication system including a base station and a user equipment], wherein 
the terminal [see Fig. 52, Provisional, pages 2, 8; the UE] comprises: 
a receiver of the terminal [see Fig. 52, Provisional, pages 2, 8; the UE comprising a receiver 20] that receives, by higher layer signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; UE receives, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2];
a processor [see Fig. 52, Provisional, pages 2, 8; the UE comprising a processor 40] that determines the resource positions based on the information [see para. 864-867, Provisional, pages 85-86; determines the positions of REs based on the payload size (X bits)] and, when transmitting the HARQ-ACK, the first CSI part, and the second CSI part using an uplink shared channel, if a resource for the HARQ-ACK overlaps a resource for the second CSI part, controls to puncture the second CSI part [see Provisional, Method #R4 in pages 98-99; when transmitting HARQ-ACK, CSI part 1, and CSI part 2 using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; also see pages 26, 28-29, 30, 86; puncturing CSI when HARQ-ACK resource overlaps CSI resource]; and 
a transmitter of the terminal [see Fig. 52, Provisional, pages 2, 8; the UE comprising a transmitter 10] that transmits the HARQ-ACK, the first CSI part, and the second CSI part using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; transmits the HARQ-ACK, the CSI part 1, and CSI part 2 using the PUSCH], 
wherein the processor [see Fig. 52, Provisional, pages 2, 8; processor 40] determines, based on the information, at least one of an allocation resource of the HARQ-ACK, an allocation resource of the first CSI part, and an allocation resource of the second CSI part to multiplex in the uplink shared channel [see para. 863-867, Provisional, pages 85-86; determines, based on the payload size (X bits), the number of REs used for transmitting the UCI (HARQ-ACK, CSI part 1, CSI part 2) on the PUSCH], and 
the base station [see Fig. 52, Provisional, pages 2, 8; a base station] comprises: 
a transmitter of the base station [see Fig. 52, Provisional, pages 2, 8; the base station comprising a transmitter 110] that transmits, by higher layer signaling, the information on the resource positions for the HARQ-ACK, the first CSI part, and the second CSI part [see para. 862-867, Provisional, page 85; transmits, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2]; and
a receiver of the base station [see Fig. 52, Provisional, pages 2, 8; the base station comprising a receiver 120] that receives, from the terminal, the HARQ-ACK, the first CSI part, and the second CSI part transmitted using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; receives the HARQ-ACK, the CSI part 1, and CSI part 2 transmitted using the PUSCH].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US 2015/0092628 A1), see Fig. 5, para. 142, discloses a method for PUCCH resource mapping, applied in a wireless communication system where PUCCH in sub-frame n carries HARQ-ACK information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469